Exhibit 10.1
Restricted Stock Unit Award Agreement
Schedule A
Notice of Restricted Stock Unit Award

      Company:  
Apache Corporation
   
 
Participant:  
Thomas P. Chambers
   
 
Notice:  
You have been granted an Award of Restricted Stock Units in accordance with the
terms of the Plan and the attached Restricted Stock Unit Award Agreement.
   
 
Type of Award:  
Restricted Stock Units
   
 
Number of Units:  
20,000
   
 
Restriction:  
Except as set forth in Section 3 of the attached Restricted Stock Award
Agreement, the Shares received in settlement of Restricted Stock Units pursuant
to this Award are not eligible for sale by the Participant until such time as
the Participant retires from his duties as Executive Vice President.
   
 
Vesting:  
4,000 on April 2, 2012
   
4,000 on February 9, 2013
   
4,000 on February 9, 2014
   
4,000 on February 9, 2015
   
4,000 on February 9, 2016
   
 
Plan:  
Apache Corporation 2007 Omnibus Equity Compensation Plan
   
 
Award Date:  
February 9, 2011
   
 
Acceptance:  
Please execute the attached Restricted Stock Unit Award Agreement. By accepting
your Restricted Stock Unit Award, you will have agreed to the terms and
conditions set forth in this Agreement and the Plan. If you do not accept your
Award by executing this Agreement, you will be unable to receive your shares.

1



--------------------------------------------------------------------------------



 



Restricted Stock Unit Award Agreement
     This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
the Award Date set forth in the Notice of Restricted Stock Unit Award attached
as Schedule A hereto (the “Award Notice”) is made between Apache Corporation
(the “Company”) and the Participant named in the Award Notice. The Award Notice
is included in and made part of this Agreement.
Definitions
     All capitalized terms contained in this Agreement shall have the meanings
assigned to those terms by the Plan, unless otherwise indicated herein.
Terms
     1. Award of Restricted Stock Units. Subject to the provisions of this
Agreement and the provisions of the Apache Corporation 2007 Omnibus Equity
Compensation Plan (the “Plan”), the Company hereby awards to the Participant,
pursuant to the Plan, a right to receive the number of shares of $0.625 par
value Common Stock of the Company (“Shares”) set forth in the Award Notice.
     2. Evidence of Units. The Participant’s right to receive the Restricted
Stock Units shall be evidenced by book entry registration (or by such other
manner as the Committee may determine).
     3. Restrictions. 2,400 of the Shares vesting each year pursuant to this
Agreement and the Plan shall be subject to the restriction that none of such
shares shall be eligible to be sold by the Participant until such time as the
Participant retires or otherwise terminates employment with the Company. The
remaining 1,600 Shares vesting each year shall vest free of restrictions, except
those, if any, required by applicable securities laws, and may be sold at any
time to pay taxes or for other reasons. Certificates representing the restricted
2,400 Shares issued each year will bear all legends required by law or by the
Company or its counsel as necessary or advisable to effectuate the provisions of
the Plan and this Award including the following restrictive legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
CONTAINED IN A RESTRICTED STOCK UNIT AWARD AGREEMENT DATED AS OF FEBRUARY 9,
2011, BY AND BETWEEN APACHE CORPORATION AND THOMAS P. CHAMBERS, A COPY OF WHICH
IS ON FILE AT THE OFFICE OF THE CORPORATE SECRETARY OF THE COMPANY.
     4. Certificates. The Company may place a “stop transfer” order against
shares of the Common Stock issued pursuant to this Award until all restrictions
and conditions set forth in the Plan or this Agreement and in the legends
referred to in Section 3 have been complied with. The stock transfer records of
the Company will reflect stock transfer instructions with respect to such
shares.

2



--------------------------------------------------------------------------------



 



     5. Custody. Any stock certificates issued pursuant to this Agreement shall
be held by the Corporate Secretary of the Company until all restrictions thereon
have lapsed or until the Committee authorizes the release.
     6. Vesting and Settlement. Subject to earlier settlement or forfeiture as
provided in Section 9 and any deferral election under Section 8, Restricted
Stock Units awarded hereunder shall vest in accordance with the following table.

          Tranche   Number of Units   Vesting Date
I
  4,000   April 2, 2012 II   4,000   February 9, 2013 III   4,000   February 9,
2014 IV   4,000   February 9, 2015 V   4,000   February 9, 2016

The Restricted Stock Units shall be settled in an equivalent number of shares of
Common Stock on the date on which such Restricted Stock Units vest. The Company
shall not be obligated to deliver any shares of Common Stock if counsel to the
Company determines that such sale or delivery would violate any applicable law
or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which the Common Stock is listed or quoted. The Company shall
in no event be obligated to take any affirmative action in order to cause the
delivery of shares of Common Stock to comply with any such law, rule, regulation
or agreement.
     7. Dividend Equivalent Payments. The company will pay to the Participant an
amount equivalent to any cash dividends declared on the Common Stock as soon as
administratively practicable after the payment date for such dividend, in
proportion to the number of unvested Restricted Stock Units as of the record
date for such dividend, with the following exception. Any such payments that
would be made before March 9, 2012 shall instead be accumulated and paid as soon
as administratively practicable after the earliest of the following dates, but
only if the Participant is still employed by the Company on such date: March 9,
2012; the date of the Participant’s death; the date the Committee determines the
Participant is Disabled; or the date of a Change of Control that is described in
Section 409A(a)(2)(A)(v) of the Internal Revenue Code. If the participant is not
employed by the Company on such date, the accumulated payments shall be
forfeited.
     8. Deferral Election. The Participant may, within 30 days of the Award Date
and in accordance with the terms and conditions of the Deferred Delivery Plan,
elect to defer receipt of Shares that would otherwise be issued on a Vesting
Date in settlement of all or any part of a Tranche of Restricted Stock Units. If
the Participant makes such an election, effective as of the applicable Vesting
Date, each Restricted Stock Unit so deferred shall thereafter be a Stock Unit
(as defined in the Deferred Delivery Plan) and settlement of the Stock Units
shall be in accordance with the Deferred Delivery Plan except that the
restrictions in Section 3 shall

3



--------------------------------------------------------------------------------



 



continue to apply to any shares of Common Stock issued in settlement of the
Stock Units until such restrictions would have expired had such shares been
issued in settlement of the Restricted Stock Units. Any such deferral of less
than 100 percent of the Shares shall apply on a pro rata basis to both Shares
subject to the restriction against sales and those Shares not subject to
restriction.
     9. Termination of Employment, Death, Disability, etc. Except as set forth
below, this Agreement and each Award shall be subject to the condition that the
Participant has remained an Eligible Employee from the initial award of an Award
until the applicable Vesting Date as follows:
     (a) If the Participant voluntarily leaves the employment of the Company
(but not for Good Reason) or is terminated by the Company for Cause before an
applicable Vesting Date, all Restricted Stock Units not already vested shall be
immediately cancelled.
     (b) If the Participant dies or becomes Disabled before an applicable
Vesting Date, the Restricted Stock Units that would have vested at the next
Vesting Date shall thereupon vest, the restrictions in Section 3 shall lapse and
the then vested Restricted Stock Units shall be settled as soon as
administratively practicable following the date the Participant dies or becomes
Disabled. Any Restricted Stock Units not already vested or vested by reason of
death or Disability shall be immediately cancelled. If the Participant dies
before settlement, settlement shall be made to the beneficiary designated for
this purpose in the manner prescribed by the Committee, or, if there is no such
beneficiary, to the estate of the Participant.
     (c) If, before March 9, 2012, the Participant is terminated by the Company
without Cause and not by reason of becoming Disabled or if the Participant
terminates his employment for Good Reason, then all unvested Restricted Stock
Units shall be cancelled. If, after March 8, 2012, the Participant is terminated
by the Company without Cause and not by reason of becoming Disabled or if the
Participant terminates his employment for Good Reason, then all Restricted Stock
Units shall thereupon vest, the restrictions in Section 3 shall lapse, and,
subject to the terms of the Deferred Delivery Plan, if applicable, the
Restricted Stock Units shall be settled as soon as administratively practicable
following the date the Participant’s employment is terminated.
     (d) Notwithstanding Section 12 of the Plan or subsections 9(a), 9(b), or
9(c), if the Participant is employed by the Company when a Change of Control
that is described in Section 409A(a)(2)(A)(v) of the Internal Revenue Code
occurs, any unvested Restricted Stock Units shall vest, the restrictions in
Section 3 shall lapse, and settlement of the newly vested Restricted Stock Units
shall occur on the date of such Change of Control or as soon thereafter as is
administratively practicable.
For purposes of this Agreement,
     “Cause” means the Participant’s willful failure to perform his duties after
a demand for performance is delivered to him by the Company’s board of directors
that specifically states the manner in which the board believes the Participant
has not performed his duties; the Participant’s willful gross misconduct
materially injurious to the Company; or the

4



--------------------------------------------------------------------------------



 



Participant’s violation of a direct order of the board of directors or the
executive committee of the board. An act or omission is “willful” if it is done
in bad faith or without reasonable belief that the act or omission was in the
Company’s interests.
     “Disabled” means the Participant is expected by the Committee to both
(i) become entitled to long-term disability payments under the Company’s
long-term disability plan then in effect and (ii) be unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that is expected to result in death or is expected to last for
a continuous period of at least one year.
     “Good Reason” means a material diminution in the Participant’s
responsibilities or duties or a material diminution in the Participant’s base
compensation unless the base compensation of other senior officers of the
Company is also reduced proportionately.
     Payment and Tax Withholding. The Committee may make such provisions as it
may deem appropriate for the withholding of any taxes that it determines is
required in connection with this Award. The Participant may pay all or any
portion of the taxes required to be withheld by the Company or paid by the
Participant in connection with all or any portion of this Award by delivering
cash or by electing to have the Company withhold shares of Common Stock that
would have otherwise been delivered to Participant having a Fair Market Value
determined by the Committee in accordance with the Plan, equal to the amount
required to be withheld or paid.
     10. Payment of Tax and Withholding. The Committee may make such provisions
as it may deem appropriate for the withholding of any taxes that it determines
is required in connection with this Award. The Participant may pay all or any
portion of the taxes required to be withheld by the Company or paid by the
Participant in connection with all or any portion of this Award by delivering
cash or by electing to have the Company withhold shares of Common Stock that
would have otherwise been delivered to Participant having a Fair Market Value
determined by the Committee in accordance with the plan, equal to the amount
required to be withheld or paid.
     11. No Ownership Rights Prior to Issuance of Shares. Neither the
Participant nor any other person shall become the beneficial owner of the Shares
underlying the Restricted Stock Units, nor have any rights of a shareholder
(including, without limitation, dividend and voting rights) with respect to any
such Shares, unless and until and after such Shares have vested.
     12. Non-Transferability of Restricted Stock Units. Subject to the
conditions and exceptions set forth in Deferred Delivery Plan, if elected, and
Section 14.2 of the Plan, the Restricted Stock Units (and, while subject to the
restrictions in Section 3, the Shares) shall not be transferable otherwise than
by will or the laws of descent and distribution or to a trust for estate
planning purposes or a family partnership.
     13. No Right to Continued Employment. Neither the Restricted Stock Units
nor any terms contained in this Agreement shall confer upon the Participant any
express or implied right to be retained in the employment or service of the
Company or any Affiliate for any period, nor restrict in any way the right of
the Company or any Affiliate, which right is hereby expressly reserved, to
terminate the Participant’s employment or service at any time for any reason.
The Participant acknowledges and agrees that any right to have restrictions on
the

5



--------------------------------------------------------------------------------



 



Restricted Stock Units lapse is earned only by continuing as an employee of the
Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired, being Awarded the
Restricted Stock Units or acquiring Shares hereunder.
     14. The Plan. In consideration for this award of Restricted Stock Units,
the Participant agrees to comply with the terms of the Plan and this Agreement.
This Agreement is subject to all the terms, provisions and conditions of the
Plan, a copy of which is attached hereto and incorporated herein by reference,
and to such regulations and administrative interpretations thereunder as may
from time to time be adopted by the Committee. Unless defined herein,
capitalized terms are used herein as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly.
     15. Notices. All notices by the Participant or the Participant’s assignees
may be made only in the following manner, using such forms as the Company may
from time to time provide:
     (e) by first class registered or certified United States mail, postage
prepaid, to Apache Corporation, Attn: Corporate Secretary, 2000 Post Oak
Boulevard, Suite 100, Houston, Texas 77056;
     (f) by hand delivery to or Apache Corporation, Attn: Corporate Secretary,
2000 Post Oak Boulevard, Suite 100, Houston, Texas 77056; or
     (g) by such other means, including by electronic means or by facsimile, as
provided by the Committee.
     All notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company’s records.
     Any notices provided for in this Agreement or in the Plan shall be deemed
effectively delivered or given upon receipt of such notice.
     16. Other Plans. The Participant acknowledges that any income derived from
the Restricted Stock Units shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.
     17. Terms of Employment. The Plan is a discretionary plan. The Participant
hereby acknowledges that neither the Plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Company or any Affiliate a contractual obligation to offer participation in the
Plan to any employee of the Company or any Affiliate. The Company or any
Affiliate is under no obligation to award further Shares to any Participant
under the Plan.
     18. Section 409A of the Internal Revenue Code. Notwithstanding any
provision of this Agreement to the contrary, this Agreement is intended to
provide for a grant of deferred compensation that is exempt from or compliant
with Section 409A of the Internal Revenue Code and related regulations and
United States Department of the Treasury

6



--------------------------------------------------------------------------------



 



pronouncements (“Section 409A”). Any ambiguous provisions will be construed in a
manner so that this Award is either compliant with or exempt from the
application of Section 409A. If a provision of this Agreement would result in
the imposition of an applicable tax under Section 409A, such provision may be
reformed to avoid imposition of the applicable tax.
     IN WITNESS WHEREOF, the Company and Participant have executed this
Agreement on the 10th day of February 2011. The Agreement is effective as of
February 9, 2011.



Attest:
/s/ Cheri L. Peper
 
Cheri L. Peper
Corporate Secretary
APACHE CORPORATION
/s/ Margery M. Harris
 
Margery M. Harris
Vice President, Human Resources
PARTICIPANT:
/s/ Thomas P. Chambers
 
Thomas P. Chambers


      

7